Name: Council Regulation (EC) No 2472/96 of 20 December 1996 amending Regulation (EC) No 1823/96 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (second series 1996)
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 No L 335/ 12 fENl Official Journal of the European Communities 24 . 12. 96 COUNCIL REGULATION (EC) No 2472/96 of 20 December 1996 amending Regulation (EC) No 1823/96 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (second series 1996) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 , thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EC) No 1 823/96 ('), the Council opened autonomous tariff quotas for herring (09.2788); Whereas it is necessary, to include in the said Regulation the processing operation of producing sides of herring as one of the processing operations allowing it to benefit from the tariff quota for herring, HAS ADOPTED THIS REGULATION: Article 1 In the second indent to point (b) of Regulation (EC) No 1823/96 the words 'for the production of sides' shall be inserted after the words 'cutting/excluding filleting'. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT (') OJ No L 241 , 21 . 9 . 1996, p. 13 .